Citation Nr: 1450842	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  14-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from February 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed May 2008 rating decision, the RO denied service connection for a back disability.

2.  Evidence received since the May 2008 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability.  

3.  The Veteran has current diagnoses of lumbar Intervertebral Disc Syndrome (IVDS), T12 compression fracture, and wedge fractures of L2 and L4, which have been found by competent clinical evidence of record, to have been incurred in service. 


CONCLUSIONS OF LAW

1.  Evidence received since the May 2008 RO decision which denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014)

2.  The criteria for service connection for lumbar IVDS, T12 compression fracture, and wedge fractures of L2 and L4 have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Historically, the Veteran's claim for a back disability was denied by the RO in May 2008.  The Veteran did not timely appeal the denial and it became final.  At the time of the last final denial, the claims file included the Veteran's statements that he had fallen on several occasions in service and hurt his back, and his service treatment records (STRs).  The Veteran's STRs reflect that in July 1955, he sought treatment for back pain.  He was treated with sodium salicylates. 

In August 2010, the Veteran filed a claim to reopen his previously denied claim.  Evidence received since the last final denial includes additional clinical records and statements.  July 2009 radiology records from Hamilton Medical Center reflect that the Veteran had an old compression fracture of T12.  It was further noted that the T12 compression deformity was of unknown chronicity.  It was also noted that he had wedge fractures of L2 and L4 of "indeterminate ages".

A September 2011 examination report from Dr. T. Nguyen reflects that the Veteran reported having back pain since service due to an injury when he slipped on the main deck of a ship.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine, Intervertebral Disc Syndrome (IVDS), and osteopenia.  The examiner opined that it is at least as likely as not that the Veteran's back disability is related to military service.

An October 2011 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's lumbar IVDS is due to service.  

In December 2011 correspondence, the Veteran's "buddy", R.D., stated that he served with the Veteran in the Navy aboard the USS Newport News and that he recalled seeing the Veteran "take a bad fall during heavy seas."  He also stated that he recalled that the Veteran went to sick bay and "days later he complained about the treatment there and continued pain."

The Veteran testified at the October 2014 Board hearing that he hurt his back in service after slipping and falling on a ship, that he visited sick bay on a few occasions, that he noted the back pain upon separation, and that he sought treatment within a year of separation. 

Given the low threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence (i.e. the buddy statement and clinical records) has been received.  Thus, the claim is reopened.

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a low back disability may be granted on the merits, de novo.

As noted above, the Veteran has stated that he first began to experience back pain during service after falling.  The Veteran is competent to report observable symptomatology, such as back pain. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds that the Veteran is credible.  

In sum, the Veteran had an in-service back injury, a current diagnosis of a back disability, and a positive nexus opinion regarding his in-service injury and his current back disability.  Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection for a back disability of lumbar IVDS, T12 compression fracture, and wedge fractures of L2 and L4 is warranted.  (There is no competent clinical evidence accompanied by an adequate rationale that the Veteran's osteopenia (a decrease in bone mass below the normal) is causally related to, or aggravated by, active service; thus, service connection for osteopenia is not warranted.)  


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the appeal is allowed to that extent. 

Entitlement to service connection for a back disability of lumbar IVDS, T12 compression fracture, and wedge fractures of L2 and L4 is granted. 




____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


